Exhibit 10.5 INDEPENDENT CONTRACTOR CONSULTING AGREEMENT THIS INDEPENDENT CONTRACTOR CONSULTING AGREEMENT (the "Agreement") is executed to be effective the 10th day of June, 2010 (the "Effective Date"), between VERECLOUD, INC., a Nevada corporation ("Company"), and THE MESA GROUP, INC., a Texas corporation ("Consultant"). RECITALS: WHEREAS, Consultant and its executives have extensive knowledge, experience, and expertise with respect to organizational matters, business matters, administrative matters, negotiating matters, borrowing, and other matters of past, present, and continuing critical importance to Company; WHEREAS, even prior to the Effective Date, Consultant has conferred with, and rendered consulting and other services, to Company with respect to its business, indebtedness owed by it to creditors of Company, and other matters; WHEREAS, Company has a need and desire to retain Consultant for purposes of assisting Company with respect to its present and future organizational matters, business matters, administrative matters, negotiating matters, borrowing, and other matters; and WHEREAS, Company desires to obtain certain consulting services from Consultant, and Consultant desires to provide such services, on the terms and conditions set forth hereinafter. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Services of Consultant.
